DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 11, 19 are objected to because of the following informalities:  
Claim 8, could read “the bottom edge of the warp is stitched”.
Claim 11, in line 2, could read “the first and the second sleeve portions”.  Appropriate correction is required.
Claim 19, could read “a front and a rear panels”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1, 18, lines 4-6, recites “the sack is structured to substantially enclose a baby and an enclosed space simultaneously around both hips and legs of the baby” such limitation do not including an intentional use phrase such as "adapted to or configured to or when is worn".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 18 contain the trademark/trade name Moro Reflex.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe moro reflex and, accordingly, the identification/description is indefinite.
Claim 1, line 4, recites “the sack is structured to substantially enclose a baby…simultaneously, in line 6”, renders the claim indefinite because such claimed subject matter do not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter.
Claim 18 is also rejection as similar to claim 1 above.
Claim 4 is recites the limitation "the narrowest portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, recites the negative and indefinite limitation “wherein the wrap is secured without use of any fasteners”, renders the claim indefinite because it is unclear the wrap is wrapping to which portion of the system without using the fasteners. Furthermore, fig.1 shows the wing 110 having fasteners 112 and 114.  For the purpose of examination and as best understood the limitation interpreted to mean that “the wrap including a fastener”.
	
Claims 2-17 are dependent of claim 1 and are likewise indefinite.
Claims 19-20 are dependent of claim 18 and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Millette et al. (2011/0179546—hereinafter, Millette).

Regarding claims 1, 18,  Millette discloses a swaddling device in a shape of a pod (fig.1), wearable blanket or sleeping sack, comprising: a sack (102) that has a left side, a right side, a top section, a middle section, and a bottom section, wherein the sack is structured to substantially enclose a baby, wherein the sack includes a neck opening (106), wherein the bottom section forms an enclosed space simultaneously around both hips and legs of the baby and provides room for the baby's hips and knees to be flexed and/or abducted (fig.1), thereby providing room for the baby to move one or both of its legs inside the enclosed bottom portion of the sack; a first sleeve portion (114, fig.1) coupled to the sack at a first side of the neck opening; a second sleeve portion (115) coupled to the sack at a second side of the neck opening, wherein the second side is opposite the first side; and a wrap (wing, fig.1) that is operable to swaddle the arms and a portion of the trunk of the baby, wherein the wrap extends along a first axis that is perpendicular to a second axis that runs from the neck opening to the bottom section of the sack, wherein the wrap has a length measured along the first axis (fig.1), wherein the length is greater than a maximum circumference of the sack, wherein the wrap has a top end and a bottom end, wherein the top end is below the neck opening, wherein the bottom end is below the top end and above the bottom section of the sack, and but does not disclose wherein the swaddling device at least partially restricts movement of the baby and thereby suppresses the a Moro Reflex of the baby, while also snugly enveloping the torso of the baby and thereby providing constant moderate pressure thereto.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that these limitations are just functional limitations and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  Therefore, the system to Millette is configured to perform as the claimed invention.


Regarding claim 2, Millette discloses the swaddling device of claim 1, wherein the bottom section has an average circumference that is greater than an average circumference of the middle section (see at least fig.1), wherein the bottom section is structured to provide room for the baby to flex and extend its the hips and knees of the baby while enclosed within the sack interior while moderately limiting the range of motion and providing partial suppression of the Moro Reflex (fig.1). 
Regarding claim 3, Millette discloses the swaddling device of claim 1, wherein the wrap has a maximum width measured along the second axis and between the top end and bottom end (fig.1), but does not disclose the maximum width is less than 13 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length of the swap device in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 4, Millette does not disclose wherein the bottom end of the wrap is no more than 4 inches below the narrowest portion of the middle section of the sack.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length between the bottom portion and the narrowest portion in order to achieve an optimal configuration, since discovering an optimum value of length or set point between the bottom portion and the narrowest portion result effective variable involves only routine skill in the art.
Regarding claim 5, Millettes does not disclose the swaddling device of claim 1, wherein the length of the wrap is at least 1.5 times the maximum circumference of the top section of the sack.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length of the swap device in order to achieve an optimal configuration, since discovering an optimum value of the length result effective variable involves only routine skill in the art.
Regarding claim 6, Millette disclose and wherein the wrap including a fastener (115). But does not disclose the length of the wrap is at least 2 times the maximum circumference of the top section of the sack.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length of the swap device in order to achieve an optimal configuration, since discovering an optimum value of the length result effective variable involves only routine skill in the art.  

Regarding claims 7-8  Millette discloses wherein the wrap includes at least one hook and loop fastener (115) that is configured to secure the wrap; wherein the wrap includes a panel of fabric (122) that is attached to a rear fabric panel of the sack, and wherein the wrap is attached to a front fabric panel of the sack (fig.3).
Regarding claim 9, Millettes discloses the swaddling device of claim 8, par [0013] states that a wing portion can be either permanently or removely attached to the body 102 such as, permanently stitched.  But Millette does not disclose wherein the bottom edge of wrap is stitched to the front panel of the sack in at least two locations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to stitch the bottom edge of wrap to the front panel of the sack in at least two locations, such modification would be considered mere design choice involves routine skill in the art. See par [0013].


Regarding claim 13, Millette does not disclose wherein the middle section has an average circumference that is 5-10% less than a circumference of an average baby's stomach and provides moderate constant pressure on a baby's stomach, wherein the bottom section has an average circumference that is 50% greater than the circumference of the middle section.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of circumference of the middle section in order to achieve an optimal configuration, since discovering the optimum or workable ranges of length or circumference involves only routine skill in the art.
Regarding claim 14, Millette does not disclose wherein the wrap is operable to swaddle the baby while one or both arms of the baby are outside of the wrap, and wherein, when both arms of the baby are outside of the wrap, the top section of the sack partially suppresses arm movements related to the Moro Reflex that further allows sufficient range of motion for baby to use his or her arms when prone to lift his or her torso and reposition his or her head.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that these limitations are just functional limitations and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  Therefore, the system to Millette is configured to perform as the claimed invention.
Regarding claim 16, Millette discloses the swaddling device of claim 1, wherein the sack includes a two-way zipper or snaps (par [0015]) which provide ingress for the baby into the sack and egress for the baby out of the sack, wherein the zipper or snaps run from the neck opening downward through the middle section of the sack and to the bottom section of the sack, and wherein the zipper or snaps are operable to access a diaper worn by the baby even when the baby is enclosed in the wrap.
Regarding claim 17, Millette does not disclose a functional limitation such as wherein the sleeve portions allow sufficient room for baby's arms and hands to be contained in the sleeve portion thereby allowing baby to sleep in multiple natural positions including hands on chest, hands in-line with shoulders with elbow by side of body arms reaching above shoulders in touchdown position, and where in the sleeves allow for limited movement and provide partial suppression of arm movements related to the Moro Reflex. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that these limitations are just functional limitations and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  Therefore, the system to Millette is configured to perform as the claimed invention.

Allowable Subject Matter
Claims 10-12, 15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732